Citation Nr: 1731280	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-25 378	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter was previously before the Board in December 2014 but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been completed and the matter is once again before the Board.


FINDING OF FACT

The Veteran's bilateral knee disability was not manifest in service; any current bilateral knee disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the February 2016 VA examination and subsequent medical opinion are adequate for the purposes of determining service connection, as they involved a review of the Veteran's service medical records as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the diagnosis provided and a rationale for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in December 2014.  Specifically, the Board requested the Veteran be provided with a VA medical examination with respect to the nature and etiology of the Veteran's bilateral knee disability.  The requested VA examination was completed in February 2016.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service Connection for Bilateral Knee Disability
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has a current diagnosis of a bilateral knee disability.  The Veteran contends this current bilateral knee disability is related to his active service with the United States Air Force. Though the Veteran does have a current disability, there is no evidence of a nexus between an in-service injury or disease and the current disability.

In February 2016, the Veteran underwent a VA examination regarding his bilateral knee disability.  The Veteran was diagnosed with degenerative arthritis in both knees, and an anterior cruciate ligament tear in his right knee.  The Veteran's service treatment records (STR) are silent for complaints of knee pain while in service.  In addition, in October 2000, the Veteran underwent a Compensation and Pension (C&P) examination to determine his disability evaluation.  During the examination the Veteran described problems with migraines, lower back discomfort, left elbow pain, multiple fractures incurred during his period of active service, right hand and ankle issues, and skin irritation.  At no point during the C&P examination did the Veteran detail any pain, weakness, instability, or limitation of motion in either his left or right knee.  The VA examiner noted, "5+/5 (normal) strength throughout upper and lower extremities with normal range of motion and tone...5/5 (normal) strength throughout the lower extremities...".  As the evidence does not indicate the Veteran's bilateral knee disability was incurred or aggravated during service, the Board finds the Veteran's bilateral knee disability did not manifest during his period of active service.  

Chronic diseases such as arthritis that manifest to a degree of 10 percent or more within 1 year from the date of separation from service are presumed to be service connected.  38 C.F.R. §§ 3.303(b), 3.307(a)(3).  As the Veteran's first complaints of knee pain did not occur until January 2002, more than one year after separation from service, and his first diagnosis of degenerative arthritis did not occur until February 2016, the presumption of service connection does not apply.  

Alternatively, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's diagnosed bilateral knee disability is listed as a chronic disease (arthritis) under 38 C.F.R. § 3.309(a), therefore the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.  

A review of the Veteran's medical records indicates the Veteran began seeking treatment for his bilateral knee pain in January 2002, 18 months after his completion of active duty service.  The Veteran did not seek treatment for knee pain again until October 2006.  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that continuity of symptomatology since service has not been shown.  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).

In February 2016 the Veteran underwent a VA examination regarding his bilateral knee pain.  The VA examiner identified two current knee disabilities: degenerative arthritis of the left and right knee, and an anterior cruciate ligament tear in the right knee. However, when discussing a possible nexus between the Veteran's knee disabilities and the Veteran's active service, the VA examiner noted:

The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

The [V]eteran has no documented evidence of complaining of knee pain while in service...The [V]eteran claims to have worsening knee pain over time, which can occur as the natural aging process and due to carrying excess weight. The [V]eteran does have a longstanding history of being overweight.  Additionally, the [V]eteran tore his ACL post service...It is more likely that his...injury thereof is what is leading to his increasing knee pain and weakness.  The [V]eteran did have documentation of seeking medical treatment for his migraine headaches and his back pain while in service.  It is conceivable that if his knees were a problem for him while in service, he would have sought medical treatment for that condition as well, or that condition would have at least been claimed on his initial examination for service connection in the year 2000.

The February 2016 opinion is based upon review of the record, an examination of the Veteran, and it is supported by a well-reasoned rationale.  It constitutes highly probative evidence against the claim.  

The Veteran asserts through lay testimony that his current bilateral knee disability was related to his active duty service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., increased knee pain or knee instability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

With regard to the specific issue in this case, whether his current bilateral knee disability is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's bilateral knee disability requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the rationales provided by the VA medical examiners.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed bilateral knee disability is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's bilateral knee disability.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.

ORDER

Entitlement to service connection for a bilateral knee disability is denied.





____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


